                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

      MIKE SETTLE,                                   )
                                                     )         Case No. 3:19-cv-32
             Plaintiff,                              )
                                                     )         Judge Travis R. McDonough
      v.                                             )
                                                     )         Magistrate Judge H. Bruce Guyton
      MICHAEL PARRIS,                                )
                                                     )
            Defendant.                               )


                                      MEMORANDUM OPINION


            Plaintiff Mike Settle (“Plaintiff”) is a state prisoner proceeding pro se in this 42 U.S.C.

  § 1983 action. Plaintiff sued Defendant Michael Parris (“Defendant”)—Warden of Morgan

  County Correctional Complex (“MCCX”)—in his individual capacity for allegedly violating his

  due process and equal protection rights under the Fourteenth Amendment of the United States

  Constitution. Before the Court are Defendant’s motion for summary judgment (Doc. 40),

  Defendant’s motion to revoke Plaintiff’s in forma pauperis status (Doc. 54), and Plaintiff’s

  motion for subpoenas (Doc. 39). For the reasons below, Defendant’s motion for summary

  judgment will be GRANTED and the parties’ remaining motions will be DENIED AS MOOT.

  I.        BACKGROUND 1

            Plaintiff is an inmate of the Tennessee Department of Correction (“TDOC”). He is

  currently incarcerated at Trousdale Turner Correctional Center (“TTCC”) in Hartsville,

  Tennessee. (Doc. 50, at 2.) At the time Plaintiff initiated this action, he was incarcerated at

  MCCX. (See Docs. 1, 2.)


  1
      This section is based on the undisputed facts in the record.


Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 1 of 42 PageID #: 439
         Plaintiff’s allegations arise out of events that occurred during his confinement in the

  Security Management Unit (“SMU”) at MCCX, which he maintains was a “continuation of 19

  years [in] segregation.” (Doc. 2, at 3.) 2 The record is unclear as to when Plaintiff was initially

  incarcerated at MCCX. Plaintiff, however, was not placed in the SMU at MCCX “until

  December of 2017,” where he participated in the SMU program. (Doc. 43, at 3.)

         According to the MCCX Inmate Orientation document attached to Plaintiff’s amended

  complaint, the SMU program is a “behavior modification program” designed “to reduce

  disruptive activity and promote positive behavior by providing the opportunity for change.”

  (Doc. 16, at 16, 18.) The purpose of the program is “[t]o establish separate restricted population

  housing units that support the management and rehabilitation of close, medium and minimum

  restricted inmates with documented disrupted behavior.” (Id. at 16.)




  2
     The Court notes that the duration of Plaintiff’s confinement in the SMU is material in
  determining whether his continued confinement there implicated a protected liberty interest
  under the Due Process Clause of the Fourteenth Amendment. The Court therefore has
  endeavored to pinpoint the relevant timeframe for analyzing Plaintiff’s continued confinement in
  the SMU based on his complaints, Defendant’s personal involvement, and the Court’s review of
  the entire record. In doing so, the Court notes that Plaintiff does not appear to challenge the
  reasons for his initial placement in the SMU; instead, the crux of his complaints stem from his
  continued confinement there and Defendant’s failure to transfer him despite his eligibility for
  transfer. Yet, Plaintiff continuously frames the length of his confinement based on his alleged
  nineteen-plus years in segregation. (See Doc. 2, at 3 (stating that his confinement in the SMU
  was a “continuation of 19 years [in] segregation”); Doc. 46, at 2 (referring to his “21 years in
  segregation”); Doc. 47, at 1 (same).) The record, however, is unclear as to how Defendant was
  personally involved in his continued confinement during this lengthy period. Defendant states in
  his affidavit that he has only been warden at MCCX since March 17, 2018, (Doc. 42, at 1), and
  the Court cannot rely on any events in which Defendant was not personally involved, see Harris
  v. Caruso, 465 F. App’x 481, 486, 487 n.3 (6th Cir. 2012) (holding that the defendants could not
  be held “liable for actions that pre-dated their personal involvement” in the inmate’s continued
  confinement in administrative segregation). The relevant timeframe, therefore, for analyzing
  Plaintiff’s claims is his two-year confinement in the SMU, beginning on September 18, 2018,
  (Doc. 2, at 3), when he became eligible for transfer, through October 12, 2020, when he was
  transferred to TTCC, (Doc. 43, at 3; Doc. 50, at 2).


                                     2
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 2 of 42 PageID #: 440
         The orientation document details the various restrictions placed on the SMU inmates’

  recreation time, visitation, and phone calls. (Id.) Inmates in the SMU must recreate separately

  from the general prison population. (Id.) They are generally permitted to have “no less than one

  hour of recreation Monday-Friday,” subject to the warden’s approval. (Id.) Recreation time,

  however, “may be delayed or restricted” if inmates are noncompliant with daily cell inspections.

  (Id.) SMU inmates are “afforded no less than one 30 minute phone call per week,” but the

  Warden may allow additional phone calls as inmates progress through the three unit phases.

  (Id.) Inmates in Phase One, for example, are allowed one call per week; inmates in Phase Two

  are allowed two calls per week; and inmates in Phase Three are allowed three calls per week.

  (Id.) Visitation privileges also vary depending on an inmate’s progress through the unit phases

  and are subject to the Warden’s approval. Inmates in Phase One will have non-contact visits

  with immediate family members only; inmates in Phase Two will have non-contact visits with

  individuals who are on an approved visitation list; and inmates in Phase Three will have “contact

  visits in Program B with those on approved list.” (Id.)

         The SMU Review Board (“the Board”) is responsible for assessing and managing an

  inmate’s progress through the SMU program. (Id. at 17.) The Board holds a hearing with the

  inmate “at a minimum of every four months” to assess the inmate’s progress. (Id.) During the

  hearing, the Board considers the following factors in assessing the inmate’s progress: the

  inmate’s past and recent behavior; the inmate’s disciplinary activity; the inmate’s participation in

  programming activities, “such as workbook assignments, motivational interviews and group

  counseling”; an inmate’s involvement in “Security Threat Group Activity”; whether the inmate is

  a candidate for reclassification and is compliant with the unit programming; and whether the

  inmate is suitable to partake in alternative programming. (Id. at 17–18.)




                                     3
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 3 of 42 PageID #: 441
         When an inmate completes the SMU program at MCCX, he is placed on a list for transfer

  to another prison of the inmate’s choice. (Doc. 43, at 3.) The list contains the names of the

  inmates, the inmate’s SMU graduation date, the inmate’s custody level, and the inmate’s prisons

  of choice. (Doc. 42-1, at 1–14.) The list is sent weekly to the TDOC Classification Director and

  the SMU Coordinator. (Doc. 43, at 3.)

         On September 18, 2018, Plaintiff completed the SMU program. (Doc. 2, at 3.) Attached

  to Plaintiff’s complaint is a certificate that reflects that Defendant recognized Plaintiff’s

  completion of the SMU program. (Doc. 2-1, at 1.) Plaintiff, however, remained in the SMU, “in

  the High Security area,” 3 for approximately two years until his transfer to TTCC on October 12,

  2020. (Doc. 44, at 4; Doc. 50, at 2.) He was, however, placed on MCCX’s inmate transfer list to

  be moved to the following three prisons of Plaintiff’s choice: West Tennessee State Penitentiary

  (WTSP), Lois M. DeBerry Special Needs Facility (SPND), and Northwest Correctional Complex

  (NWCX). (Doc. 42-1, at 3, 7, 11; Doc. 43, at 4.)

         On October 10, 2018, after completing the SMU program, a three-member panel held a

  reclassification hearing and reclassified Plaintiff from close to medium custody level. (Doc. 42-

  2, at 3.) Associate Warden Ken Hutchinson approved the panel’s decision. (Id.) Plaintiff sought

  to appeal his reclassification because he wanted his custody level “decrease[d] . . . to

  minimum[.]” (Doc. 2-1, at 11.) According to Plaintiff, a reclassification form was necessary to




  3
   The record is unclear as to whether Plaintiff’s placement in the “High Security area,” in the
  SMU, (Doc. 50, at 2), was due to Plaintiff’s history as an escapee, which Defendant discusses in
  his undisputed facts, (Doc. 43, at 1–3 (citing Willis v. Settle, 162 S.W.3d 169, 172 (Tenn. Ct.
  App. 2004)).) After Plaintiff’s escape, Defendant states that he “remained housed in
  administrative segregation in TDOC facilities until December 2017 when he was placed in the”
  SMU at MCCX. (Id. at 3 (emphasis added).) Plaintiff does not say when he was placed in the
  SMU, but, unlike Defendant, he makes no distinction between the SMU and administrative
  segregation, referring to them interchangeably throughout the record.


                                     4
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 4 of 42 PageID #: 442
  appeal his reclassification. (Doc. 16, at 2.) Plaintiff alleges, however, that Defendant failed to

  provide him with the form despite “inform[ing] him that he was denied a copy . . . upon

  request[.]” (Id. at 2.)

          In November 2018 and January 2019, the Board reviewed Plaintiff’s placement in the

  SMU. (Doc. 42-3, at 1–2.) The Board documented its review of Plaintiff’s SMU status on

  summary forms. (Id.) The forms indicate that Plaintiff “graduated from SMU,” was “waiting to

  be moved,” and that there were no “recent issues [with Plaintiff].” (Id.) The Board

  recommended “continue[d] monthly reviews per policy.” (Id.) Defendant signed the Board’s

  summary forms. (Id.)

          There are no additional monthly reviews from the Board in the record, but it does contain

  monthly mental-health screening reports that Plaintiff received from various MCCX mental-

  health providers, beginning in January 2018 through August 2020, and assessments from a unit

  counselor at MCCX, beginning in December 2019 through August 2020. (Doc. 42-4, at 1–34;

  Doc. 42-3, at 3–11.) The monthly mental-health screening reports reflect that Plaintiff was

  receiving treatment for “mental health problems.” 4 (Doc 42-4, at 1–34.) He was “prescribed

  psychotropic medication” beginning in February 2018 through January 2020. (Id. at 2–26.) Two

  of the mental-health screening reports indicate that Plaintiff had a history of suicidal behavior,

  (id. at 31, 34), but all reflect that Plaintiff consistently denied having present suicidal ideations

  and “current mental health complaint[s]” during his confinement in the SMU, (id. at 1–34).




  4
    There are two mental-health screening reports, one dated June 18, 2020, and the other dated
  July 17, 2020, that are incomplete. (Doc. 42-4, at 32–33.) But they reflect that Plaintiff “refused
  to answer” the therapist’s questions, denied “all [of the therapist’s] attempts” to assess his
  mental-health status, and “refused to participate in [the] segregation check” during those two
  months. (Id.)


                                     5
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 5 of 42 PageID #: 443
          The unit counselor also assessed Plaintiff’s continued placement in the SMU on

  “Continued Segregation Monthly Placement” forms. (Doc. 42-3, at 3–11.) The forms reflect

  that Plaintiff was an SMU “graduate awaiting placement by Central Transportation to a new

  facility.” (Id.) The assessments from March 2020 through August 2020 contain the additional

  notation that there was “currently no movement due to COVID 19.” (Id. at 6–11.)

          On January 22, 2019, Plaintiff commenced this action against Defendant. 5 (Doc. 2 at 1,

  10). Plaintiff alleges that Defendant violated his due-process and equal-protection rights in the

  following ways: (1) Defendant’s “inactions to release [P]laintiff from (SMU) segregation, to be

  transferred to another prison” violated his fourteenth amendment due-process rights, (Doc. 2, at

  7); (2) Defendant’s failure to provide Plaintiff with the reclassification form to allow him to

  appeal his reclassification “denied [him] due process,” (Doc. 16, at 2); Defendant’s “failure to

  transfer [P]laintiff to another prison like white inmates” and inmates “similarly situated” violated

  his equal-protection rights under the Fourteenth Amendment, (id. at 4); and Defendant’s “denial

  of [the] . . . reclassification form[,] as provided to inmates similarly situated[,] denied [P]laintiff

  the equal protection of [the] law,” (id. at 2). 6 He seeks a declaratory judgment and an injunction,

  as well as $8,000 in compensatory damages and $5,000 in punitive damages. (Id. at 8–9.)


  5
    Plaintiff also sued Anthony Gibson (“Gibson”), MCCX’s SMU Counselor, in his official and
  individual capacity and Defendant in his official capacity. (See Doc. 2.) On August 15, 2019,
  the Court screened Plaintiff’s complaint pursuant to the Prison Litigation Reform Act (“PLRA”).
  (Doc. 8.) The Court dismissed all of Plaintiff’s claims against Gibson for failure to state a claim
  upon which relief could be granted under § 1915(e)(2)(B)(ii). (Doc. 8, at 24.) It also dismissed
  Plaintiff’s official-capacity due-process claims against Defendant without prejudice. (Id. at 22.)
  6
    On December 4, 2019, Plaintiff moved to amend his complaint to add equal protection and
  additional due process claims that he stated “ha[d] . . . accrued since the beginning of the suit.”
  (Doc. 16, at 1.) The Court noted that Plaintiff appeared to have mostly realleged his due process
  claims that he originally pleaded in his complaint. (Doc. 31 at 4.) In liberally construing
  Plaintiff’s claims, however, the Court allowed his equal-protection and additional due-process
  claims—some of which appeared to include additional factual allegations relating to the
  conditions of his confinement in the SMU—to proceed. (Id. at 16.)


                                     6
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 6 of 42 PageID #: 444
         Defendant moved for summary judgment. (Doc. 40). Plaintiff responded in opposition

  (Doc. 44), 7 and Defendant replied (49). Defendant’s motion is fully briefed and ripe for

  adjudication.

  II.    STANDARD OF REVIEW

         Summary judgment will be proper when the moving party shows, or “point[s] out to the

  district court,” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), that the record—the

  admissions, affidavits, answers to interrogatories, declarations, depositions, or other materials—

  is without a genuine issue of material fact and that the moving party is entitled to judgment as a

  matter of law, Federal Rule of Civil Procedure 56(a), (c). The moving party bears the initial

  burden of identifying the basis for summary judgment and the portions of the record that lack

  genuine issues of material fact. Celotex, 477 U.S. at 323. A fact is material if proof of that fact

  establishes or refutes an essential element of a party’s cause of action or defense. Kendall v.

  Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984). The movant can discharge its initial burden by

  showing “an absence of evidence to support the nonmoving party’s” claim or defense, at which

  point, the nonmoving party, to survive summary judgment, must identify facts in the record that

  create genuine issues of material fact. Celotex, 477 U.S. at 324–25.




  7
    Defendant points out in his reply that Plaintiff appears to raise a new retaliation claim for the
  first time in his opposition and asserts that the Court should not consider it. (Doc. 49, at 1.)
  Plaintiff mentions in his opposition that Defendant delayed his “transfer in retaliation against”
  him. (Doc. 46, at 4, 10.) He cites to Thaddeus-X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999), in
  which an inmate raised a first amendment claim based on the prison officers’ retaliation against
  him. The Court agrees that Plaintiff appears to raise a new legal theory for the first time in his
  opposition that he failed to address in his pleadings, and the Court cannot consider it. Tucker v.
  Union of Needletrades, 407 F.3d 784, 788 (6th Cir. 2005) (holding that the non-moving party
  could not raise a new legal claim for the first time in his response to the defendants’ motion
  because the defendants would be “unfair[ly] surprise[d]”).


                                     7
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 7 of 42 PageID #: 445
         To bar summary judgment, “the non-moving party . . . must present sufficient evidence

  from which a jury could reasonably find for him.” Jones v. Muskegon Cnty., 625 F.3d 935, 940

  (6th Cir. 2010) (emphasis added). “Conclusory allegations, speculation, and unsubstantiated

  assertions are not evidence and are not enough to defeat a well-supported motion for summary

  judgment.” Gooden v. City of Memphis Police Dept., 67 F. App’x 893, 895 (6th Cir. 2003).

  Merely resting on the pleadings is also insufficient to defeat summary judgment; the nonmoving

  party “must present significant probative evidence in support of its complaint.” Copeland v.

  Machulis, 57 F.3d 476, 479 (6th Cir. 1995) (emphasis added).

         When considering a motion for summary judgment, the court must take the non-moving

  party’s evidence as true and draw all justifiable inferences in his favor. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59

  (1970)). The court does not make credibility determinations or “weigh the evidence.” Id. at 249.

  It determines only whether the record contains evidence that “presents a sufficient disagreement

  to require submission to the jury or whether it is so one-sided that one party must prevail as a

  matter of law.” Id. at 251–52. Not every factual dispute, however, will preclude summary

  judgment; the disputed facts must be genuine and material under the substantive law governing

  the issue at hand. 60 Ivy St. Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987).

  III.   ANALYSIS 8

         A. Claims for Injunctive and Declaratory Relief

         The Court will begin its analysis by first addressing the Plaintiff’s claims for an

  injunction and a declaratory judgment, which Defendant argues are moot in light of Plaintiff’s



  8
    The Court refers to the Plaintiff’s allegations in his amended complaint (Doc. 16) throughout
  this section for purposes of framing the issues that are before the Court.


                                     8
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 8 of 42 PageID #: 446
  transfer to TTCC. (Doc. 49, at 3 (citing Kensu v. Haigh, 87 F.3d 172 (6th Cir. 1996); Henderson

  v. Martin, 73 F. App’x 115 (6th Cir. 2003)).) In his amended complaint, Plaintiff seeks a

  declaratory judgment due to Defendant’s failure to transfer him out of the SMU at MCCX.

  (Doc. 16, at 7.) He also seeks an injunction from the Court ordering his “immediate[ ] transfer . .

  . to another prison to be placed in [the] general [prison] population.” (Id.)

          Defendant raises his mootness argument for the first time in his reply, and, ordinarily,

  courts do not consider an argument that a party raises for the first time in a reply brief. See Ryan

  v. Hazel Park, 279 F. App’x 335, 339 (6th Cir. 2008) (“Generally, this Court has found that an

  issue raised for the first time in a reply to a response brief in the district court is waived.”). But

  even so, “[m]ootness is a jurisdictional issue,” so the Court has license to raise it sua sponte.

  Rideout v. Eichenlaub, No. 08-CV-10633, 2008 WL 4960172, at *2 (E.D. Mich. Nov. 20, 2008)

  (citing N.C. v. Rice, 404 U.S. 244, 246 (1971)); see Medberry v. Crosby, 351 F.3d 1049, 1054

  n.3 (2003) (holding that, because mootness “strik[es] at the heart of federal subject matter

  jurisdiction” it may be raised sua sponte); see also Sykes v. Swanson, No. 2:20-CV-12421, 2020

  WL 6273462, at *1–2 (E.D. Mich. Oct. 26, 2020) (raising the mootness doctrine sua sponte

  when a prisoner was transferred to a different detention facility).

          “Federal courts lack jurisdiction to decide moot cases because their constitutional

  authority extends only to actual cases or controversies.” Iron Arrow Honor Soc’y v. Heckler,

  464 U.S. 67, 70 (1983) (citation omitted). The Sixth Circuit has held that, generally, a § 1983

  claim against a prison official becomes moot once the prisoner transfers from the facility that

  formed the basis of the prisoner’s complaints. See Henderson, 73 F. App’x at 115; Graham v.

  Mercer, 198 F.3d 245, 245 (6th Cir. 1999) (“A prisoner’s request for injunctive and declaratory

  relief is moot upon his transfer to a different facility.”); Kensu v. Haigh, 87 F.3d at 172.




                                     9
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 9 of 42 PageID #: 447
          In Henderson, the Sixth Circuit considered whether the district court erred in holding that

   the plaintiff’s claim for injunctive relief in his § 1983 action was moot. 73 F. App’x at 117. At

   the time the plaintiff filed suit, he was incarcerated at Lakeland Correctional Facility (“LCF”),

   where he alleged that he suffered from health problems due to his exposure to high levels of

   environmental tobacco smoke. Id. at 116. He sued various LCF prison officials for damages and

   injunctive relief. Id. As part of his claim for injunctive relief, he requested to be transferred

   from LCF to smoke-free housing. Id. at 117. The defendants moved for summary judgment, but

   by the time the district court decided their motion, the plaintiff had already been transferred to

   another facility. Id. The district court held that the plaintiff’s claim for injunctive relief against

   the LCF officials was moot based on his transfer. Id. The plaintiff appealed, arguing that his

   request for injunctive relief was not moot because he still suffered from smoke exposure at the

   new facility where he was transferred. Id. The Sixth Circuit disagreed, holding that the

   plaintiff’s claim for injunctive relief against the LCF officials was indeed moot. Id. at 117, 119.

          The Sixth Circuit in Kensu also held that the plaintiff’s requests for declaratory and

   injunctive relief were moot upon his transfer to a different prison. 87 F.3d at 175. There, the

   plaintiff sued various officials from the Michigan Department of Corrections in their individual

   and official capacities. Id. The plaintiff claimed that the defendants violated his constitutional

   rights by “improperly examining his legal mail outside of his presence.” Id. at 173–74. The

   Court held that the plaintiff’s requests for declaratory and injunctive relief were moot because he

   was no longer incarcerated at the institution where the defendants searched his mail. Id. at 175.

          Plaintiff’s claims for injunctive and declaratory relief are similarly moot for two reasons.

   First, Plaintiff’s claims for an injunction and a declaratory judgment are limited to Defendant’s

   actions and inactions as Warden at MCCX. (See Docs. 2, 16.) Because Plaintiff has transferred




                                     10
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 10 of 42 PageID #: 448
   from MCCX to TTCC since commencing this action, he no longer faces the potential for future

   harm from Defendant. Second, Plaintiff’s claim for an injunction is solely premised on his

   desire to be “immediately transfer[red]” from the SMU at MCCX to another prison. (Doc. 16, at

   7.) Since commencing this action, Plaintiff has been transferred to TTCC and is no longer

   incarcerated at MCCX. Accordingly, Plaintiff’s claims for declaratory and injunctive relief are

   MOOT, and the only claims which remain are those for monetary damages.

               B. Claims for Monetary Damages
                   1. Plaintiff’s Claims Regarding the Reclassification Form

           Defendant argues that he is entitled to summary judgment with respect to Plaintiff’s

   equal-protection and due-process claims relating to the reclassification form because Defendant

   maintains that he was not personally involved in active unconstitutional conduct. (Doc. 41, at

   12.) Plaintiff claims that Defendant violated his equal-protection and due-process rights under

   the Fourteenth Amendment by “fail[ing] to send [him] a copy of the requested . . .

   [re]classification document.” (Doc. 16, at 2, 6.) According to Plaintiff, the form was necessary

   to appeal his reclassification following his October 10, 2018 reclassification hearing after a

   three-member panel reclassified Plaintiff from “close to medium” security custody level. (Id. at

   2; Doc. 42-2, at 3.) Plaintiff alleges that Defendant violated his equal-protection rights when

   Defendant “deni[ed] [him] . . . the appeal reclassification [form]” because he claims Defendant

   provided the form to “inmates similarly situated.” (Doc. 16, at 2, 6.) He also alleges that

   Defendant’s “actions or inactions to send [him] a copy of the classification document violated

   [his] due process [rights.]” 9 (Id. at 6.)



   9
    A liberal construction of Plaintiff’s amended complaint indicates that he appears to claim that
   he has a liberty interest in appealing his reclassification under state law, Tennessee Code
   Annotated § 41-21-202. (See Doc. 16, at 2, 6.) Plaintiff appears to allege that Defendant


                                     11
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 11 of 42 PageID #: 449
          Proof of personal involvement is required for an official to be held liable under § 1983.

   Miller v. Calhoun Cty., 408 F.3d 803, 823 n.3 (6th Cir. 2005). To establish liability under

   § 1983, a plaintiff must “show that the official, under color of state law,” deprived him of a

   federal right. Kentucky v. Graham, 473 U.S. 159, 165 (1985). The alleged violation of a federal

   right must be based on the official’s “active unconstitutional behavior.” Shehee v. Luttrell, 199

   F.3d 295, 300 (6th Cir. 1999) (emphasis added). The law is therefore well-settled that a

   government official cannot be liable for a subordinate’s unconstitutional conduct under a theory

   of respondeat superior or vicarious liability. See Peatross v. City of Memphis, 818 F.3d 233,

   241 (6th Cir. 2016); Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008) (“‘[Section] 1983

   liability cannot be imposed under a theory of respondeat superior[.]’” (quoting Miller, 408 F.3d

   at 817 n.3)). Consequently, an official’s mere failure “to intervene on a prisoner’s behalf to

   remedy alleged unconstitutional behavior does not amount to active unconstitutional behavior”

   on the official’s part. Grumbly v. Michigan, No. 2:11-cv-185, 2011 WL 3418245, at *4 (W.D.

   Mich. Aug. 4, 2011) (citing Shehee, 199 F.3d at 300). The plaintiff, at the very least, must

   establish “that a supervisory official . . . implicitly authorized, approved or knowingly

   acquiesced in the unconstitutional conduct of the offending subordinate.” Bellamy v. Bradley,

   729 F.2d 416, 421 (6th Cir. 1984).

          Defendant argues that he had no initial personal involvement in Plaintiff’s October 10,

   2018 reclassification proceedings and maintains that Plaintiff’s allegation that he merely failed to

   provide him with a form “does not transfer [him] into a participant in the proceedings.” (Doc.

   41, at 13–14.) In his affidavit, he attests that Associate Warden Ken Hutchinson (“Hutchinson”)




   interfered with that state-created liberty interest by failing to provide him with the form because,
   according to Plaintiff, the form was necessary to appeal his reclassification. (Id.)


                                     12
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 12 of 42 PageID #: 450
   approved Plaintiff’s reclassification at the October 10, 2018 reclassification hearing and,

   therefore, Defendant states that he had no personal involvement in Plaintiff’s reclassification.

   (Doc. 42, at 2–3.) In the alternative, Defendant argues that, even if Plaintiff could prove his

   personal involvement, “Plaintiff d[oes] not have due process rights in . . . reclassification

   proceedings.” (Doc. 41, at 14 (citing Garrison v. Corr., 26 F. App’x 410, 412 (6th Cir. 2001)).)

           Defendant does not dispute that Plaintiff sought to appeal his reclassification. (Doc. 42,

   at 2 (stating that “[a]s the reclass document attached hereto . . . shows, [Plaintiff] appealed the

   reclassification”).) Attached to Defendant’s motion is the reclassification form from Plaintiff’s

   October 2018 reclassification hearing. (Doc. 42-2, at 3.) The form reflects that three

   individuals, none of whom were Defendant, decided Plaintiff’s reclassification on October 10,

   2018. (Id.) Hutchinson approved the panel’s reclassification decision, and Plaintiff signed the

   form, indicating on the form that he wished to appeal the decision. (Id.) According to the form,

   if the inmate marked “yes” to an appeal, “appeal and copy” were to be provided to the inmate.

   (Id.)

           Plaintiff responds that Defendant was personally involved in his reclassification

   proceedings in two ways. In his declaration, he states that Defendant was personally involved in

   his reclassification proceedings because Plaintiff “informed [Defendant] that [he] was denied a

   copy of the . . . [re]classification document.” (Doc. 48, at 4.) He also points to TDOC policy

   number 401.08 10 as proof of Defendant’s personal involvement because, according to Plaintiff,

   this policy “require[s] the warden [Defendant],” not Hutchinson, to approve his reclassification.

   (Id. at 3.) He ignores Defendant’s evidence showing that Hutchinson approved his




   10
      This policy is attached as a part of Plaintiff’s amended complaint, but it was not effective
   during the timeframe at issue. (Doc 16, at 12–13 (“EXPIRATION DATE: September 1, 2013”).)


                                     13
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 13 of 42 PageID #: 451
   reclassification, and Plaintiff’s evidence does not speak to whether Defendant was personally

   responsible for providing him with the form.

          Plaintiff has not provided “significant probative evidence” showing that Defendant was

   personally involved in active unconstitutional behavior. Copeland, 57 F.3d at 479. He states in

   his declaration that he merely “informed [Defendant] that [he] was denied a copy of the . . .

   [re]classification document.” (Doc. 48, at 4 (emphasis added).) But this conclusory statement

   shows that Defendant, at most, “fail[ed] to intervene on [Plaintiff]’s behalf” and “fail[ed] to

   remedy” someone else’s alleged behavior. Shehee, 199 F.3d at 300. Mere failure to act,

   however, even “when the situation [i]s in . . . [a defendant’s] control,” does not “constitute[ ] an

   acquiescence in the unconstitutional misconduct.” Id. Plaintiff, moreover, has not presented any

   evidence that Defendant, as a supervisor, “either encouraged the specific incident or misconduct

   or in some other way directly participated in it.” Hays v. Jefferson Cnty., Ky., 668 F.2d 869, 874

   (6th Cir. 1982).

          For these reasons, no reasonable jury could conclude that Defendant was personally

   involved in Plaintiff’s October 10, 2018 reclassification proceedings or that he was otherwise

   actively involved in unconstitutional behavior by failing to provide him with the reclassification

   form. Defendant is therefore entitled to summary judgment as a matter of law as to Plaintiff’s

   equal-protection and due-process claims relating to his October 2018 reclassification

   proceedings. Accordingly, these claims will be DISMISSED.

                  2. Plaintiff’s Due-Process Claims

          The Fourteenth Amendment’s Due Process Clause guarantees that “[n]o State shall . . .

   deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

   XIV, § 1. The Due Process Clause has both substantive and procedural components. See Prater




                                     14
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 14 of 42 PageID #: 452
   v. City of Burnside, Ky., 289 F.3d 417, 431 (6th Cir. 2002) (“This Clause clothes individuals with

   the right to both substantive and procedural due process.” (citing United States v. Salerno, 481

   U.S. 739, 746 (1987))). Substantive due process protects individuals from government conduct

   that “shocks the conscience,” Rochin v. Cal., 72 S. Ct. 205, 209 (1952), and that interferes with

   an individual’s “‘fundamental rights and liberties which are . . . deeply rooted in this Nation’s

   history and tradition[ ] and [that are] implicit in the concept of ordered liberty,’” Guertin v.

   State, 912 F.3d 907, 918 (6th Cir. 2019) (quoting Washington v. Glucksberg, 521 U.S. 702, 720–

   21 (1997)). Procedural due process, on the other hand, ensures “that an individual who is

   deprived of an interest in liberty or property be given notice and a hearing.” Thompson v. Ashe,

   250 F.3d 399, 407 (6th Cir. 2001).

           In the context of § 1983 actions, the Supreme Court has recognized “three kinds” of due

   process claims that a prisoner may bring against a state official under the Fourteenth

   Amendment. Zinermon v. Burch, 494 U.S. 113, 125 (1990). The first kind is one in which a

   prisoner claims that a state official violated his or her protections defined in the Bill of Rights,

   e.g., freedom of speech under the First Amendment or freedom from unlawful searches and

   seizures under the Fourth Amendment. Id. The second kind of claim entails the substantive

   component, which “bars certain arbitrary, wrongful government actions ‘regardless of the

   fairness of the procedures used to implement them.’” Id. (quoting Daniels v. Williams, 474 U.S.

   327, 331 (1986)). The third type of § 1983 claim that a prisoner may bring is for a violation of

   procedural-due-process rights, which, as noted above, guarantees fair procedure. Id.

           For the first two claims, “the constitutional violation under § 1983 is complete when the

   wrongful action is taken.” Id. (citation omitted). For the third type of claim, however, depriving

   a prisoner of a protected life, liberty, or property interest is not a constitutional violation in and




                                     15
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 15 of 42 PageID #: 453
   of itself. Id. at 126. That is, the constitutional violation occurs when a state official deprives a

   prisoner of life, liberty, or property without due process of law. Id.

          In his amended complaint, Plaintiff does not claim that Defendant violated any of the

   specific guarantees in the Bill of Rights. (See Doc. 16.) He instead invokes the Due Process

   Clause generally, using the catchall phrase: “Defendant Parris . . . violated substantive due

   process of the Fourteenth Amendment[.]” (Id. at 6 (emphasis added).) Yet, his claims sound in

   procedural due process and fit squarely within the purview of Sandin v. Conner, 515 U.S. 472,

   476, 486 (1995) —a case in which the Supreme Court determined whether a prisoner’s

   confinement was “the type of atypical, significant deprivation” that would implicate fourteenth

   amendment procedural due process protections. See Cannon v. Bernstein, No. 09-14058, 2015

   WL 13741225, at *12 (E.D. Mich. May 16, 2015) (“Virtually all case law addressing when

   confinement in administrative segregation reaches the level of a federally cognizable liberty

   interest under the Due Process Clause, do so in the context of procedural due process, not

   substantive due process.” (emphasis in original)).

          As to Defendant’s “so-called substantive due process claims,” the Supreme Court “has

   cautioned courts to carefully scrutinize [them] . . . ‘because guideposts for responsible decision

   making in this unchartered area are scarce and open-ended.’” Upsher v. Grosse Pointe Pub. Sch.

   Sys., 285 F.3d 448, 452 (6th Cir. 2002) (quoting Collins v. City of Harker Heights, 503 U.S. 115,

   125 (1992)). In carefully scrutinizing such claims, the Sixth Circuit has followed the Supreme

   Court’s instruction “‘to focus on the allegations in the complaint to determine how [the plaintiff]

   describes the constitutional right at stake and what the [government actor] allegedly did to

   deprive [the plaintiff] of that right.’” Id. (citation omitted). And, “[w]here a particular

   Amendment provides an explicit textual source of constitutional protection against a particular




                                     16
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 16 of 42 PageID #: 454
   sort of government behavior, that Amendment, not the more generalized notion of substantive

   due process, must be the guide for analyzing such a claim.” Albright v. Oliver, 510 U.S. 266,

   266 (internal quotation marks and quotation omitted).

          Citing to Albright, Defendant’s position is that Plaintiff’s substantive-due-process claims

   are inapplicable and that the Eighth Amendment is the proper constitutional source for analyzing

   Plaintiff’s claims. (Doc. 41, at 4.) Turning to Plaintiff’s amended complaint, the Court agrees.

   Plaintiff does not clearly identify his theory of liability in his amended complaint, but he refers to

   the “nature of conditions” in the SMU. (Doc. 16, at 5.) He claims, for instance, that he wore

   handcuffs and leg irons while out of the cell, (id. at 4), and that Defendant “denied [him] . . .

   contact visit[s], more phone calls, [and] more yard time,” (id. at 5). As a result of his continued

   confinement in the SMU, he further claims that he was “suicid[al]” and was “denied adequate

   mental health treatment” there. (Id. at 2.) 11

          The Sixth Circuit has analyzed similar claims under the Eighth Amendment. See Grabow

   v. Cty. of Macomb, 580 F. App’x 300, 307 (6th Cir. 2014) (determining whether the defendants

   were deliberately indifferent to the inmate’s suicidal tendencies ); Barker v. Goodrich, 649 F.3d

   428, 434 (6th Cir. 2011) (determining whether the defendants used excessive force by restraining

   the inmate in handcuffs in his cell); see also Snider v. Saad, No. 1:20-cv-963, 2020 WL

   6737432, at *5–*6 (W.D. Mich. Nov. 17, 2020) (analyzing whether the inmate’s conditions of

   confinement in segregation amounted to cruel and unusual punishment under the Eighth

   Amendment). The proper redress for Plaintiff’s claims, therefore, would be under the Eighth

   Amendment rather than “the more generalized notion of substantive due process.” Albright, 510




   11
     Plaintiff does not state who failed to provide him adequate medical treatment while confined in
   the SMU.


                                     17
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 17 of 42 PageID #: 455
   U.S. at 266 (internal quotation marks and quotation omitted); see Walker v. Norris, 917 F.2d

   1449, 1455 (6th Cir. 1990) (“Under the circumstances, the plaintiff’s section 1983 claim in a

   case such as this must be for redress of eighth amendment, not fourteenth amendment

   substantive due process, rights.”); see also Smith v. Mich., 265 F. Supp. 2d 704, 707–08 (E.D.

   Mich. 2003) (holding that the inmate’s substantive due process claims should be analyzed under

   the Eighth Amendment).

                         a. Eighth Amendment Claims

          The Eighth Amendment prohibits government officials from “exhibit[ing] ‘deliberate

   indifference’” to a prisoner’s serious medical needs and from using excessive force against a

   prisoner. Hudson v. McMillian, 503 U.S. 2, 9 (1992) (quoting Estelle v. Gamble, 429 U.S. 97,

   104 (1976)). But it also protects prisoners from prison conditions that amount to cruel and

   unusual punishment. See Rhodes v. Chapman, 452 U.S. 337, 352 (1981). “Not every unpleasant

   experience a prisoner might endure while incarcerated,” however, amounts to cruel and unusual

   punishment under the Eighth Amendment. Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987).

   Nor do harsh or uncomfortable prison conditions automatically create an Eighth Amendment

   violation. Agramonte v. Shartle, 491 F. App’x 557, 560 (6th Cir. 2012). The conditions, rather,

   must result in “[u]nquestioned and serious deprivation[s] of basic human needs.” Rhodes, 452

   U.S. at 345–347.

          In conditions-of-confinement cases, the Sixth Circuit has held that “the Eighth

   Amendment is concerned only with ‘deprivations of essential food, medical care or sanitation’ or

   ‘other conditions intolerable for prison.’” Flanory v. Bonn, 604 F.3d 249, 253 (6th Cir. 2010)

   (emphasis added) (quoting Rhodes, 452 U.S. at 347). To establish an eighth amendment

   conditions-of-confinement claim, a plaintiff must establish both an objective and a subjective




                                     18
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 18 of 42 PageID #: 456
   component. Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011). Under the objective

   component, the plaintiff must show that he was “subjected to specific deprivations that are so

   serious that they deny him ‘the minimal civilized measure of life’s necessities.’” Id. (quoting

   Rhodes, 452 U.S. at 347); see Barker, 649 F.3d at 434 (“We have held that there is a substantial

   risk of serious harm in the denial of the minimal civilized measure of life’s necessities[.]”

   (internal quotation marks and quotation omitted)). Under the subjective component, the plaintiff

   must “demonstrate that the prison officials acted wantonly, with deliberate indifference to the

   plaintiff's serious needs.” Id. (citation omitted). The burden is on a plaintiff, therefore, to show

   that the deprivation is “objectively, ‘sufficiently serious’” and that the prison official had a

   “‘sufficiently culpable state of mind’”—that is, that an official was deliberately indifferent to an

   inmate’s health and safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting Wilson v.

   Seiter, 501 U.S. 294, 297–98 (1991)).

          Defendant argues that Plaintiff “does not allege that he has been denied essential life

   necessities in the SMU,” and, although his confinement there may been uncomfortable and even

   harsh, his complaints do not establish an Eighth Amendment claim. (Doc. 41, at 5–6.) He does

   not dispute that Plaintiff was not immediately transferred out of the SMU once he completed the

   SMU program. But he states in his affidavit that he had “no control over [Plaintiff’s] transfer”

   and that any delay in Plaintiff’s transfer out of the SMU was because another prison had not yet

   accepted Plaintiff for transfer. (Doc. 42, at 1–2.)

          In his affidavit, he also details the procedures for transferring an inmate when an inmate

   completes the SMU program at MCCX. (Id. at 1–2.) According to Defendant, once an inmate,

   like Plaintiff, completes the SMU program, the inmate is placed on a list for transfer to another

   prison, which contains the inmate’s three choices of prisons. (Id. at 1.) The inmate transfer lists,




                                     19
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 19 of 42 PageID #: 457
   attached as exhibits to Defendant’s motion, reflect that Plaintiff was an SMU graduate and was

   waiting to be transferred to the following three prisons of his choice: West Tennessee State

   Penitentiary (“WTSP”), Lois M. DeBerry Special Needs Facility (“SPND”), and Northwest

   Correctional Complex (“NWCX”). (Doc. 42-1, at 1, 3, 6–7, 11, 13.)

          Defendant also attests that Plaintiff received monthly mental health screenings in the

   SMU. (Doc. 42, at 3; see Doc. 42-4, at 1–34.) He states that the mental health screenings reflect

   that Plaintiff denied having suicidal or homicidal ideations. (Doc. 42, at 3.) Also attached as

   exhibits to Defendant’s motion are Plaintiff’s mental-health screenings, which show that he was

   receiving “mental health treatment” and consistently denied having suicidal or homicidal

   ideations. (Doc. 42-4, at 1–34.)

          Because Defendant has discharged his initial burden by showing “an absence of evidence

   to support” Plaintiff’s Eighth Amendment conditions-of-confinement claims, the Plaintiff, to

   survive summary judgment, must identify facts in the record that create a genuine issue of

   material fact. Celotex, 477 U.S. at 323, 324–25. The “mere existence of a scintilla of evidence”

   supporting Plaintiff’s position will not be sufficient to defeat Defendant’s motion. Anderson,

   477 U.S. at 252.

          In his declarations, Plaintiff mostly reiterates the same complaints he raises in his

   pleadings, stating that Defendant “den[ied] [him] . . . contact visit[s], more phone time, and more

   recreation time,” despite completing all unit Phases in the SMU program. (Doc. 47, at 1–2.) He

   further states in his declaration that he was locked in a cell for twenty-three hours a day and wore

   leg irons and handcuffs while out of his cell. (Doc. 48, at 3.) He disputes Defendant’s claim that

   he had no control over his transfer and states that Defendant “intentionally ke[pt] [him] locked in

   administrative segregation.” (Id. at 1.) He also disputes Defendant’s claim that Plaintiff did not




                                     20
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 20 of 42 PageID #: 458
   suffer from suicidal ideations, stating that, on May 19, 2020, he “was placed on suicide watch for

   three (3) days.” (Id. at 4.)

             Plaintiff, however, has not “presented significant probative evidence” in support of his

   eighth amendment claim to preclude summary judgment. Copeland, 57 F.3d at 479. First,

   Plaintiff’s claims that he was denied “more recreation time,” “contact visit[s],” and “more phone

   time,” (Doc. 47, at 2 (emphasis added)), are not deprivations that “fall below ‘the minimal

   civilized measure of life’s necessities,’” Ingram v. Jewell, 94 F. App’x 271, 273 (6th Cir. 2004)

   (quoting Rhodes, 452 U.S. at 347). He merely states in his declaration that he lost privileges

   during his continued confinement in the SMU, and the mere loss of privileges is insufficient to

   support an Eighth Amendment claim. See Bishawi v. Ne. Ohio Corr. Ctr., 628 F. App’x 339,

   345–46 (6th Cir. 2014) (holding that “frequent lockdowns, . . . restricted access to certain

   amenities, . . . and loss of certain privileges while in segregation” do not support an eighth

   amendment claim); Argue v. Hofmeyer, 80 F. App’x 427, 429–30 (6th Cir. 2003) (recognizing

   that “[t]his court has never set a minimum amount of time a prisoner must have access to outdoor

   recreation”).

             Nor do Plaintiff’s cursory assertions that he was in a cell for twenty-three hours a day and

   wore leg irons and handcuffs for a limited time, i.e., while out of his cell, rise to the level cruel of

   and unusual punishment absent evidence that Defendant applied force to “maliciously and

   sadistically” harm Plaintiff. 12 Barker, 649 F.3d at 435; see Argue, 80 F. App’x at 429 (holding

   that an inmate’s confinement to his cell for twenty-three hours a day did not violate his eighth

   amendment rights). The evidence here, for instance, is distinguishable from Barker, in which the

   Sixth Circuit held that the circumstantial evidence was sufficient such that a reasonable jury



   12
        Plaintiff does not state who restrained him.


                                     21
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 21 of 42 PageID #: 459
   could conclude that the defendants applied force “maliciously and sadistically” to harm the

   plaintiff. Id. at 434–35. In Barker, the prisoner’s hands were handcuffed behind his back for

   twelve hours in his cell. Id. at 434. His restraints caused him to miss a meal, prevented him

   from using the restroom and obtaining water, and from moving around without pain. Id. The

   Court held that it could infer from the evidence that the defendants knew that the restraints would

   harm the plaintiff and that they chose to ignore the conditions of the plaintiff’s confinement. Id.

   at 435.

             The record before the Court here, in contrast, does not allow it draw a similar inference;

   Plaintiff has not presented any evidence that would allow a factfinder to conclude that

   Defendant, by allegedly using handcuffs and leg irons to restrain Plaintiff while out of his cell,

   “applied [force] maliciously and sadistically” to harm him. Id. at 434.

             Plaintiff’s claim that he was denied adequate medical treatment in the SMU also fails

   under the subjective prong of the deliberate-indifference analysis. The Sixth Circuit has held

   that “psychological needs may constitute serious medical needs” under the objective component

   of a deliberate-indifference claim, “especially when they result in suicidal tendencies.”

   Comstock v. McCrary, 273 F.3d 693, 703–04 (6th Cir. 2001) (citing Horn v. Madison Cnty.

   Fiscal Ct., 22 F.3d 653, 660 (6th Cir. 1994)). But even if Plaintiff could prove he suffered from

   a “‘sufficiently serious’ medical need” under the objective prong, he has not presented evidence

   that could allow a reasonable factfinder to conclude that Defendant had a sufficiently culpable

   state of mind under the subjective prong—specifically, that: (1) Defendant knew of Plaintiff’s

   serious medical need, and (2) Defendant disregarded or responded unreasonably to that need.

   Troutman v. Louisville Metro Dep’t of Corr., 979 F.3d 472, 483 (6th Cir. 2020).




                                     22
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 22 of 42 PageID #: 460
          For instance, although Plaintiff states in his declaration that Defendant intentionally kept

   him in the SMU and that he was suicidal in May of 2020, neither of Plaintiff’s declarations speak

   to whether Defendant knew he was suicidal. (Docs. 47, 48.) Nor could a jury infer that

   Defendant could have known that Plaintiff was suicidal based on the evidence, as none of the

   mental health screenings, including those two from May of 2020, reflect that Plaintiff suffered

   from present suicidal ideations. (Doc. 42-4, at 1–34.) Plaintiff’s evidence is also silent as to

   how Defendant “‘disregarded or responded unreasonably’” to a serious medical need, as he does

   not dispute that he received monthly mental-health screenings during his continued confinement

   in the SMU. Troutman, 979 F.3d at 483 (quoting Downard for Estate of Downard v. Martin,

   968 F.3d 594, 600 (6th Cir. 2020)).

          No reasonable jury, therefore, could conclude that Plaintiff was denied the minimal

   civilized measure of life’s necessities during his continued confinement in the SMU or that

   Defendant was deliberately indifferent to Plaintiff’s health or safety. Defendant is, therefore,

   entitled to summary judgment as a matter of law, and these claims will be DISMISSED

   accordingly.

                          b. Procedural-Due-Process Claims

          Defendant argues that he is entitled to summary judgment as a matter law with respect to

   Plaintiff’s procedural-due-process claims. (Doc. 41, at 6.) He maintains that, even if Plaintiff’s

   continued confinement in the SMU implicated a liberty interest, he received all the due process

   to which he was entitled. (Id. at 6–10.)

          Plaintiff alleges that Defendant’s failure to transfer him out of the SMU “to another

   prison,” following his completion of the SMU program, violated his liberty interest under the

   Fourteenth Amendment. (Doc. 16, at 3; see Doc. 2, at 1.) A liberal construction of his amended




                                     23
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 23 of 42 PageID #: 461
   complaint indicates that he appears to point to the conditions of his confinement, in their totality,

   as reasons why his continued confinement in the SMU implicated his liberty interest under the

   Fourteenth Amendment. Again, he alleges that he was “locked-down in a cell for 23 hours a

   day, [had] 1 hour [of] yard time,” wore leg irons and handcuffs while out of his cell, and was

   denied “the right to contact visit[s], more phone calls, [and] more yard time” in the SMU. (Id. at

   4–5.) According to Plaintiff, “the nature of the [SMU] conditions” amounted to “atypical and

   significant hardship . . . in relation to the ordinary incidents of prison life.” (Id. at 5.)

           To establish a procedural due process violation, a plaintiff must show that: (1) he was

   deprived of a liberty interest; and (2) the deprivation occurred without the requisite due process

   owed to him. Wilkinson v. Austin, 545 U.S. 209, 224 (2005).

                                   i. Liberty Interest

           “A liberty interest may arise from the Constitution itself” or “from an expectation or

   interest created by state law or policies.” Id. at 221. Prisoners’ liberty interests, however, are

   narrower than other citizens’ due to the very fact of their confinement. Wolff v. McDonnell, 418

   U.S. 539, 594 (1974); see Grinter v. Knight, 532 F.3d 567, 573 (6th Cir. 2008). But that does not

   mean that “prisoners . . . shed all constitutional rights at the prison gate.” Sandin, 515 U.S. at

   485 (citing Wolff, 418 U.S. at 555); see Harden-Bey v. Rutter, 524 F.3d 789, 792 (6th Cir. 2008)

   (“Even after a proper conviction and sentence, an inmate still retains a ‘liberty’ interest, guarded

   by due process, with respect to state-imposed prison discipline that rises to the level of an

   ‘atypical and significant hardship on the inmate.’” (quoting Sandin, 515 U.S. at 484).

           A prisoner, however, has no “inherent constitutional right to avoid prison transfers or

   segregated housing.” Hill v. Lappin, 630 F.3d 468, 469 (6th Cir. 2010). Mere placement in

   administrative segregation itself, therefore, does not implicate protectible liberty interests under




                                     24
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 24 of 42 PageID #: 462
   the Due Process Clause. See Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010) (“Simply

   disagreeing with being placed in administrative segregation does not make it atypical and

   significant.” (internal quotation marks and quotation omitted)). The Supreme Court in Sandin

   has held that an inmate must show, rather, that his continued confinement rose to the level of

   “atypical and significant hardship in relation to the ordinary incidents of prison life.” 515 U.S. at

   484.

          Sandin, therefore, sets forth the standard for determining whether a plaintiff is deprived

   of a liberty interest in the correctional context. Id. at 483; see Wilkinson, 545 U.S. at 224

   (applying Sandin to “the correctional context”). In Sandin, the Court abandoned its past

   approach that it adopted in Hewitt v. Helms, 459 U.S. 460 (1983), which focused on the

   mandatory language of a particular prison regulation in determining whether an inmate had a

   liberty interest. 515 U.S. at 483, 505 n.5. This approach, the Court stated, “strayed from the real

   concerns undergirding the liberty protected by the Due Process Clause.” Id. at 484. The Court

   expressed that it should return to those due-process principles that it correctly established and

   applied in Wolff, 418 U.S. at 539, and Meachum v. Fano, 427 U.S. 215 (1976) —two cases in

   which the Supreme Court focused on the nature of the deprivation when analyzing whether an

   inmate had a protectible liberty interest. Id. at 472–73. Returning to those principles, the Court

   in Sandin held that whether a liberty interest is implicated should turn on whether the alleged

   liberty deprivation “imposes atypical and significant hardship on the inmate in relation to the

   ordinary incidents of prison life.” Id. at 484.

          Sandin illustrates that this standard requires a fact-intensive inquiry into the conditions of

   a prisoner’s confinement. The issue before the Court was whether the prisoner had a liberty

   interest in remaining free from disciplinary segregation in the prison’s Special Holding Unit




                                     25
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 25 of 42 PageID #: 463
   (“SHU”) and, if so, whether he was entitled to the procedural protections under the Due Process

   Clause. Id. at 476. The prisoner in Sandin was serving an indeterminate sentence of thirty years

   to life in a Hawai’i maximum-security prison. Id. at 474–75. While there, the plaintiff received

   disciplinary infractions for using abusive and obscene language against a prison officer and for

   “using physical interference to impair a correctional function.” Id. at 475.

          The adjustment committee held a disciplinary hearing stemming from his infraction, and

   the committee refused to consider the prisoner’s request to present witnesses at the hearing. Id.

   The committee found the prisoner guilty of the charged infractions and sentenced him to thirty

   days in disciplinary segregation in the SHU. Id. at 475–76. The plaintiff sued the adjustment-

   committee chair and prison officials claiming that they violated his procedural due process rights

   under the Fourteenth Amendment. Id. at 476.

          In analyzing the plaintiff’s claim, the Court first determined whether he had a liberty

   interest in remaining free from disciplinary segregation. In making this determination, the Court

   considered the duration of the prisoner’s confinement in disciplinary segregation; whether the

   length of his confinement there exceeded the duration of his indeterminate thirty-year-to-life

   prison sentence; and compared the conditions imposed on prisoners in the general population,

   administrative custody, and protective custody to those conditions imposed on the plaintiff in

   disciplinary segregation. Id. at 475, 486–87. As to the duration of the plaintiff’s confinement in

   disciplinary segregation, the Court determined that thirty-days was not a “dramatic departure

   from the basic conditions” of his indeterminate sentence. Id. at 485. The Court also noted that

   the record reflected that the conditions imposed on the plaintiff in disciplinary segregation

   “mirrored those conditions” that inmates experienced in administrative segregation, protective

   custody, and the general population. Id. at 487. The Court held, therefore, that the plaintiff did




                                     26
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 26 of 42 PageID #: 464
   not have a protected liberty interest in remaining free from his thirty-day confinement in

   disciplinary segregation that would entitle him to procedural due process protections. Id. at 487.

          Since Sandin, the Sixth Circuit has held that “to implicate a cognizable liberty interest in

   the prison setting, . . . the discipline must be unusual and substantial ‘in relation to the ordinary

   incidents of prison life.’” Harden-Bey, 524 F.3d at 792 (quoting Sandin, 515 U.S. at 484). A

   plaintiff, moreover, cannot rely “solely upon the mandatory language of . . . prison regulations

   concerning placement into administrative segregation to support his claim of a liberty interest.”

   Rimmer-Bey v. Brown, 62 F.3d 789, 790 (6th Cir. 1995). Instead, a plaintiff must prove, “[a]part

   from any mandatory language in a regulation, . . . that he suffered restraint” that imposed an

   atypical and significant hardship. Id. at 790–91.

          The duration of an inmate’s segregated confinement is essential when considering

   whether an inmate’s confinement imposes atypical and significant hardship on the inmate. See

   Harden-Bey, 524 F.3d at 795 (holding that the district court erred “on the conclusion that the

   duration of the segregation has little or no bearing on whether that segregation was atypical and

   significant”). At least two Sixth Circuit opinions, for instance, have established that the duration

   of an inmate’s confinement in segregation itself can implicate a liberty interest. See, e.g., Selby

   v. Caruso, 734 F.3d 554, 559 (6th Cir. 2013); Harris v. Caruso, 465 F. App’x 481, 484 (6th Cir.

   2012). In Harris, the Court held that the inmate’s eight-year confinement in administrative

   segregation was enough to implicate a liberty interest, stating that this duration was “atypical.”

   465 F. App’x at 484. The Sixth Circuit in Selby similarly held that, in light of Harris, it had “no

   difficulty holding that” the inmate’s thirteen years of confinement in administrative segregation

   gave rise to a liberty interest. 734 F.3d at 559.




                                     27
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 27 of 42 PageID #: 465
          But when the length of an inmates’ segregated confinement, itself, is insufficient to

   implicate a liberty interest, the Sixth Circuit has also considered additional factors, in their

   totality, when determining whether an inmate’s continued confinement imposes atypical and

   significant hardship on the inmate: the reasons for an inmate’s continued confinement in

   segregation; the conditions of an inmate’s confinement “‘in relation to the ordinary incidents of

   prison life’”; and the impact the confinement will have on the inmate’s sentence. Jones v. Baker,

   155 F.3d 810, 812 (6th Cir. 1998) (quoting Sandin, 515 U.S. at 472, 483); see Jones v. Raye, No.

   12-6567, 2014 WL 10319865, at *1–*2 (6th Cir. June 3, 2014) (holding that the inmate’s two-

   and-a-half-year confinement “may have been atypical,” but was for “good reason” when he

   assaulted corrections officers). In Baker, for example, the Sixth Circuit held that the plaintiff’s

   confinement in administrative segregation, apart from the general prison population, did not

   implicate a liberty interest. 155 F.3d at 811–12. The plaintiff was serving a prison sentence of

   fifteen to twenty-five years. Id. at 811. A prison riot that resulted in the deaths of nine inmates

   and one prison officer led to the plaintiff’s confinement in “nondisciplinary segregation, known

   as Security Control.” Id. The plaintiff remained in segregation for approximately two-and-a-

   half years pending the prison’s investigation into the riot and until he was cleared of any

   wrongdoing. Id.

          Although the Court noted that the length of the plaintiff’s two-and-a-half-year

   confinement “may [have] be[en] atypical,” it was justified because his stay was for

   “extraordinarily good reasons,” i.e., plaintiff having been implicated in the murder of a prison

   officer. Id. at 812–13. It also noted that the conditions of plaintiff’s confinement in segregation

   were “not much different” from what other inmates experienced in segregation. Id. at 813. Nor

   was there evidence that the plaintiff’s two-and-a-half-year confinement in segregation would




                                     28
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 28 of 42 PageID #: 466
   have affected his overall prison sentence. Id. at 812–13. The Court, therefore, affirmed the

   district court’s decision granting the defendant’s summary judgment motion. Id.

           Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997), is another example in which the Sixth

   Circuit considered the length of and reasons for the inmate’s continued confinement in

   administrative segregation. There, the plaintiff remained in administrative segregation for an

   additional 117 days despite his eligibility for transfer. Id. at 461. According to the defendant,

   the delay in the plaintiff’s transfer was due to a scarcity of beds and overcrowding at the two

   facilities that were willing to accept the plaintiff for transfer. Id. The Court held that the

   defendant’s failure to promptly transfer the plaintiff out of administrative segregation did “not

   impose an atypical or significant hardship on him” because the delay “was understandable.” Id.

   at 463. His continued detention in administrative segregation, therefore, did not implicate a

   liberty interest. Id.

           Defendant relies on Mackey, comparing the facts there to Plaintiff’s case and stating that,

   like Mackey, “‘[t]he delay in transferring [Plaintiff] was [also] understandable[.]’” (Doc. 41, at 9

   (quoting Mackey, 111 F.3d at 463).) As mentioned in the previous section of this opinion,

   Defendant attests that the reasons for Plaintiff’s continued SMU confinement was because a

   prison had not yet accepted Plaintiff for transfer. (Doc. 42 at 1–2.) He therefore maintains that

   he had “no control over [Plaintiff]’s transfer,” and he could “not make another prison accept

   [Plaintiff]’s transfer.” (Id. at 2.)

           Defendant also attests that once an inmate completes the SMU program, the inmate is

   placed on a list for transfer to another prison of the inmate’s choice. (Id. at 1.) The list is sent

   weekly to the TDOC Classification Direct and the SMU Coordinator, and an inmate can only be




                                     29
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 29 of 42 PageID #: 467
   transferred upon that prison’s acceptance of the inmate. (Id.) He also explains that Plaintiff’s

   transfer was further delayed since March 2020 due to the Covid-19 pandemic. (Id. at 3.)

          Defendant’s exhibits, which contain two summary reports from the Board, the first dated

   November 26, 2018, and the second dated January 10, 2019, both reflect that Plaintiff “ha[d]

   graduated from SMU and [wa]s waiting to be moved.” (Doc. 42-3, at 1–2.) Defendant signed

   the Board’s summary reports. (Id.) The inmate transfer lists attached to Defendant’s motion

   also show that Plaintiff was an SMU graduate and was waiting to be transferred to WTSP,

   SPND, or NWCX. (Doc. 42-1, at 1, 3, 6–7, 11, 13.)

          Plaintiff responds that there are genuine issues of material fact as to whether his

   continued confinement “in administrative segregation,” after he completed the SMU program,

   implicated a liberty interest. (Doc. 46, at 1–2.) He points to the length and conditions of his

   confinement in the SMU as proof that his continued confinement there imposed atypical and

   significant hardship on him, stating that he was “locked down in a cell 23 hours a day with 1

   hour yard time” and that Defendant denied him “contact visit[s], more phone time, and more

   recreation.” (Doc. 47, at 1.) He does not dispute that he was placed on MCCX’s inmate transfer

   list once he completed the SMU program. But he appears to challenge the reasons for this

   continued confinement, stating in his opposition that his “segregation continued for no reason

   after” he completed the SMU program. (Doc. 46, at 6.) In his declaration, he also disputes that

   Defendant had no control over his transfer, stating that Defendant had authority to

   “[a]dministrative[ly] transfer [him].” (Doc. 48, at 2.) In his “undisputed material facts,” he

   points to Defendant’s answer to Plaintiff’s interrogatory as proof that Defendant had the

   authority to transfer him administratively. (Doc. 45, at 1 (citing Pl.’s Interrog.)) According to




                                     30
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 30 of 42 PageID #: 468
   Plaintiff, Defendant stated in his answer that he had authority to transfer Plaintiff

   administratively. Id.

          Defendant, in reply, argues that Plaintiff has no constitutional right to contact visits, more

   recreation time, or to unlimited phone calls. (Doc. 49, at 1.) He further argues that “[o]ne hour

   of recreation time 5 days a week is constitutionally sufficient.” (Id. at 2.) He maintains that

   Plaintiff misquotes his answer to Plaintiff’s interrogatory. (Id.) He clarifies that his complete

   answer is as follows: “Administrative Transfers are worked out between Wardens. Yes, I have

   that authority if a Warden at another facility agrees to accept the inmate. I do not have authority

   to just transfer inmates.” (Id. at 2–3.)

          The Court has drawn “all justifiable inferences” in Plaintiff’s favor, as it must do at this

   stage. Anderson, 477 U.S. at 255. Plaintiff, nonetheless, fails to set forth “significant probative

   evidence in support of [hi]s complaint[s]” that could lead a reasonable jury to conclude that

   Plaintiff’s continued confinement in the SMU implicated a liberty interest. Copeland, 57 F.3d at

   479 (emphasis added). As to the duration of Plaintiff’s confinement in the SMU, Harris, Selby,

   and Baker indicate that his approximate two-year confinement there, itself, is insufficient to

   implicate a liberty.

          Plaintiff’s complaints regarding the conditions of his confinement in the SMU, moreover,

   do not amount to “atypical and significant hardship,” even when viewed in their totality. Sandin,

   515 U.S. at 484. The Sixth Circuit in Argue squarely answered whether an inmate’s confinement

   in a cell for twenty-three hours a day imposed an atypical and significant hardship on him. 80 F.

   App’x at 429; see Rimmer-Bey, 62 F.3d at 791 n.3 (noting that the Supreme Court in Sandin

   “concluded that confinement in disciplinary segregation for 23 hours and 10 minutes per day”

   did not implicate a liberty interest). The Court determined that it did not, stating that the




                                     31
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 31 of 42 PageID #: 469
   inmate’s confinement in administrative segregation for “twenty-three hours per day . . . d[oes]

   not rise to the level of constitutional magnitude[.]” Argue, 80 F. App’x at 429. The Court also

   recognized, as Defendant points out in his reply, that it “has never set a minimum amount of time

   a prisoner must have access to outdoor recreation.” (Doc. 49, at 1 (citing Argue, 80 F. App’x at

   430).)

            The law is also well-settled in this circuit that an inmate’s temporary loss of privileges

   and restrictions on privileges do not rise to the level of constitutional magnitude. See Carter v.

   Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (holding that the inmate did not have a “liberty

   interest in freedom from . . . penalties”); see also Dixon v. Morrison, No. 1:13-cv-1078, 2013

   WL 6512981, at *7 (W.D. Mich. Dec. 12, 2013) (holding that the inmate’s temporary loss of

   privileges “was not atypical and significant”); Durham v. Jeffreys, No. 1:13-cv-226, 2013 WL

   6147921, at *3 (S.D. Ohio Nov. 22, 2013) (holding that an inmate’s one-hundred-day loss of

   recreational privileges and telephone-use did not implicate a constitutionally protected liberty

   interest); Johnson v. Vroman, No. 1:06-CV-145, 2006 WL 1050497, at *2 (W.D. Mich. Apr. 19,

   2006) (holding that the inmate’s six-month restriction on telephone privileges did “not amount to

   an atypical or significant hardship in relation to the ordinary incidents of prison life”). Here,

   Plaintiff has not provided any evidence that he suffered a complete or indeterminable loss of

   privileges—instead, he asserts in his declaration that Defendant denied him “contact visit[s],

   more phone time, and more recreation” by failing to transfer him out of the SMU. (Doc. 47, at 1

   (emphasis added).) Nor has Plaintiff offered any evidence showing how these restrictions may

   have differed from those experienced by other inmates in segregation at MCCX. See Sandin,

   515 U.S. at 487 (comparing the conditions of plaintiff’s confinement in disciplinary segregation

   to those conditions experienced by other inmates in segregation); see also Baker, 155 F.3d at 813




                                     32
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 32 of 42 PageID #: 470
   (noting that the plaintiff’s conditions in confinement “were not much different” from what other

   inmates experienced in segregation).

           Lastly, the undisputed evidence shows that other SMU graduates, like Plaintiff, were

   awaiting transfer, and Plaintiff’s bald assertion that Defendant did not exercise his authority to

   “[a]dministrative[ly] transfer [him]” to another prison or the general prison population at MCCX

   is insufficient to defeat Defendant’s motion for summary judgment. (Doc. 48, at 2.) The

   Supreme Court in Sandin stressed that courts should refrain from entangling themselves “in the

   day-to-day management of prisons” and that “federal courts ought to afford appropriate

   deference and flexibility to state officials trying to manage” their prisons. 515 U.S. at 482.

   Since Sandin, the Sixth Circuit has also held that, when evaluating a prisoner’s asserted liberty

   interest, courts must be mindful that “[t]he curtailment of certain rights is necessary . . . to

   accommodate a myriad of institutional needs and objectives of prison facilities[.]” Bazzetta v.

   McGinnis, 430 F.3d 795, 801 (6th Cir. 2005) (internal quotation marks and quotation omitted).

   For the foregoing reasons, Plaintiff has failed to “present significant probative evidence,”

   Copeland, 57 F.3d at 479, that could lead a reasonable jury to conclude that his continued

   confinement in the SMU imposed “atypical and significant hardship on [him] in relation to the

   ordinary incidents of prison life,” Sandin, 515 U.S. at 484.

                                ii.    Process Due

           The Supreme Court has held that “officials must engage in some sort of periodic review

   of the [inmate’s] confinement.” Hewitt, 459 U.S. at 477 n. 9. The review, however, does “not

   necessarily require that prison officials permit the submission of any additional evidence or

   statements.” Id. An official’s decision to keep an inmate confined in segregation, rather, “must

   be supported by ‘some evidence’”—a requirement that “balances the procedural rights of [the]




                                     33
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 33 of 42 PageID #: 471
   prisoner against the need of prison officials to have freedom to operate their facilities on a day-

   to-day basis.” Harris, 465 F. App’x at 484–85 (quoting Superintendent v. Hill, 472 U.S. 445,

   454 (1985)). “A prisoner is not entitled to a written statement explaining the reasons for his

   placement in administrative segregation.” Rodgers v. Johnson, 56 F. App’x 633, 636–37 (6th

   Cir. 2002) (citation omitted). But when the “segregation continues for several years, due process

   requires that the prisoner receive periodic reviews and that the continuance of segregation be

   supported by some evidence.” Raye, 2014 WL 10319865 at *2 (emphasis added) (citing Selby,

   734 F.3d at 554, 559).

          The Sixth Circuit’s decision in Raye demonstrates when an inmate’s continued

   confinement is supported by “some evidence.” Id. at *2. The Court first determined that the

   inmate’s two-and-a-half-year confinement in segregation did not implicate a liberty interest

   because his continued stay there was for “good reason,” i.e., assaulting corrections officers. Id.

   But even if the inmate did have a liberty interest, the Court held that the inmate’s continued

   confinement was supported by “some evidence” because he received monthly reviews from the

   warden who documented the reasons for his continued confinement. Id. at *1–*2.

          In Powell v. Washington, the Sixth Circuit also held that there was “some evidence to

   support” the inmate’s continued confinement in administrative segregation. 720 F. App’x 222,

   227 (6th Cir. 2017) (internal quotation marks omitted). The inmate received a misconduct

   violation for fighting with another inmate. Id. at 224. After a hearing, he was placed in

   administrative segregation due to this violation. Id. At the time that the inmate filed suit against

   various prison officials for violating his due process rights, he was segregated for about six

   months and received five reviews from the prison’s Security Classification Committee (“SCC”)

   during this sixth-month period. Id. at 226. The SCC cited the plaintiff’s physical confrontation




                                     34
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 34 of 42 PageID #: 472
   with another inmate as reasons for his continued confinement. (Id.) The Court held that the

   inmate’s hearing and periodic reviews afforded him “sufficient procedural protections.” Id. at

   225.

            Defendant argues that, even if Plaintiff has a liberty interest, he was provided periodic

   reviews during his continued confinement in the SMU. (Doc. 41, at 9.) He points to the various

   mental-health providers’ monthly reviews of Plaintiff and reviews from an MCCX unit counselor

   as proof that Plaintiff received periodic reviews during his continued confinement in the SMU.

   (Id.)

            Defendant’s evidence shows that the first reviews documenting the reasons for Plaintiff’s

   continued confinement in the SMU, once Plaintiff graduated from the SMU program, were from

   the Board. (Doc. 42-3, at 1–2.) Both reviews, dated November 26, 2018, and January 10, 2019,

   indicate that there were no “recent issues” with Plaintiff, that Plaintiff was an SMU graduate

   “waiting to be moved,” and that “monthly reviews” were to continue per policy. (Id.) Plaintiff’s

   monthly mental-health screenings continued after the Board’s last review, but there are no

   reviews documenting the reasons for Plaintiff’s continued SMU confinement until December of

   2019, when a unit counselor began assessing the reasons for Plaintiff’s continued confinement in

   the SMU on “Continued Segregation Monthly Placement” forms. (Doc. 42-3, at 3–11.) The unit

   counselor’s monthly assessments reflect that Plaintiff was an SMU “graduate awaiting placement

   by Central Transportation to a new facility.” (Id.) The unit counselor also noted on the March

   2020 through August 2020 assessments that there was “no movement due to COVID 19.” (Id. at

   6–11.)

            Plaintiff, in opposition, denies having received “periodic monthly reviews,” stating in his

   declaration that he had not received “reviews of (SMU) since October 2018.” (Doc. 48, at 4.)




                                     35
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 35 of 42 PageID #: 473
   He also challenges the validity of the unit counselor’s monthly assessments, stating that they

   were “void and illegal” because Defendant failed to sign and date the forms. (Id.) He does not

   address Defendant’s actual evidence showing that the Board reviewed his SMU status.

          Plaintiff has not “identif[ied] facts in the record that create genuine issues of material

   fact.” Celotex, 477 U.S. at 324–25 (emphasis added). As Defendant points out in his reply,

   Plaintiff does not cite to legal authority standing for the principle that monthly reviews are

   constitutionally deficient if they do not bear the warden’s signature. (Doc. 49, at 1.) Nor is the

   Court aware of any case that so holds.

          He also fails to present any evidence showing that he did not receive meaningful,

   periodic reviews or that his continued confinement in the SMU was unsupported by “some

   evidence.” See Raye, 2014 WL 10319865 at *2. Defendant’s evidence demonstrates that

   Plaintiff received periodic reviews and assessments during his continued confinement in the

   SMU, beginning with the Board and then the unit counselor. (Doc. 42-3, at 1–11.) The Board’s

   reviews and unit counselor’s assessments reflect that the reasons for Plaintiff’s continued

   placement in the SMU was because he was awaiting transfer. (Id.) The unit counselor’s reviews

   from March 2020 through August 2020 also reflect that the Plaintiff’s transfer out of the SMU

   was further delayed “due to COVID 19.” (Id. at 6–11.) “[A] reasonable jury could only

   conclude,” therefore, that Plaintiff received periodic reviews and that his continued confinement

   was supported by “some evidence.” Harris, 465 F. App’x at 485. For the reasons discussed in

   this section, Defendant is entitled to summary judgment as a matter of law as to Plaintiff’s

   procedural due process claims, and these claims will be DISMISSED accordingly.

                  3. Plaintiff’s Equal-Protection Claims




                                     36
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 36 of 42 PageID #: 474
          In his amended complaint, Plaintiff, who is African American, alleges that Defendant

   failed to transfer him out of the SMU “like white inmates” and those “inmates similarly

   situated,” who, like Plaintiff, completed the SMU program, in violation of his fourteenth

   amendment rights under the Equal Protection Clause. (Doc. 16, at 2, 4.) In liberally construing

   Plaintiff’s allegations, the Court allowed these claims to proceed based on a class-of-one equal-

   protection claim and a race-based equal-protection claim. (See Doc. 31.)

          The Equal Protection Clause of the Fourteenth Amendment provides that “[n]o state shall

   . . . deny to any person . . . the equal protection of the laws.” U.S. Const. amend. XIV. A

   plaintiff can bring an equal-protection claim based on a class-of-one theory, when, as here, a

   plaintiff alleges that “the state treated [him] differently from others similarly situated and that

   there is no rational basis for such difference in treatment.” Warren v. City of Athens, 411 F.3d

   697, 710 (6th Cir. 2005) (citing Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). The

   plaintiff, therefore, must not only prove that he was treated different from others similarly

   situated; he must also prove that there was no rational basis for the alleged difference in

   treatment. Id. A plaintiff can prove the latter element in one of two ways: by (1) “‘negativ[ing]

   every conceivable basis which might support’ the government action or . . . [(2)] demonstrating

   that the alleged action was motivated by animus or ill-will.” Id. at 711 (quoting Klimik v. Kent

   Cty. Sheriff’s Dep’t, 91 F. App’x 396, 400 (6th Cir. 2004)).

          The Equal Protection Clause also protects individuals, including prisoners, from

   invidious discrimination based on race. Wolff, 418 U.S. at 556. That is, “an inmate, like anyone

   else, retains the right to be free from . . . race discrimination unsupported by a compelling

   interest.” Brand v. Motley, 526 F.3d 921, 924 (6th Cir. 2008). A prisoner asserting a race-based

   equal-protection claim “must prove that a racially discriminatory intent or purpose was a factor




                                     37
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 37 of 42 PageID #: 475
   in the decision of the prison officials.” Copeland, 57 F.3d at 480. Mere disparate impact itself,

   although relevant, is insufficient to prove discriminatory intent. Id.

                          a. Class-of-One Equal-Protection Claim

          Defendant argues that he is entitled to summary judgment as a matter of law on

   Plaintiff’s class-of-one equal-protection claim. (Doc. 41, at 10–12.) In his affidavit, he claims

   that he has not treated Plaintiff differently from other inmates who, like Plaintiff, completed the

   SMU program at MCCX. (Doc. 42, at 2.) He further attests that the inmate transfer lists

   attached to his motion show that there were other inmates who, like Plaintiff, were SMU

   graduates awaiting transfer out of the SMU to other prisons. (Doc. 42-1, at 1–14; Doc. 42-2, at

   1–2.) According to Defendant, some of the inmates on the list have been awaiting transfer for a

   longer time than Plaintiff. (Doc. 42, at 2.)

          The lists attached to Defendant’s motion do in fact contain the names of the inmates who

   graduated from the SMU program. (Doc. 42-1, at 1–14.) The lists also contain the date that the

   inmate graduated from the SMU and their prisons of choice. (Id.) The lists also show that some

   SMU graduates were waiting to be transferred out of the SMU for a longer period than

   Plaintiff—some awaiting transfer as far back as 2017. (Id. at 2, 7.)

          Plaintiff responds that there are material issues of fact regarding his class-of-one

   equal-protection claim. He points to one of Defendant’s answers to Plaintiff’s interrogatories as

   proof that Defendant treated him differently than other inmates similarly situated. (Doc. 46, at 7

   (citing “Plaintiff Interrogatories . . . at ¶ 10”).) According to Plaintiff, Defendant’s answer reads

   as follows: “[H]e has intentionally been treated differently from . . . inmates in a similar

   situation.” (Id.) Defendant, however, makes no such concession. Defendant’s answer, instead,

   states the following: “No, Plaintiff has completed the SMU program; however[,] Plaintiff is still




                                     38
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 38 of 42 PageID #: 476
   housed in the High Security area until his transfer[.]” (Doc. 44, at 4.) Plaintiff also states in his

   declaration that “his name is moved around on the transfer list by . . . way of [Defendant].”

   (Doc. 48, at 2.)

           Plaintiff, however, has not set forth sufficient probative evidence that could lead a

   reasonable jury to conclude that: (1) Defendant treated him differently from inmates similarly

   situated at MCCX; and (2) there was no rational basis for Defendant’s alleged difference in

   treatment of Plaintiff. See Warren, 411 F.3d at 710. He does not address Defendant’s evidence

   that shows other SMU graduates are or have been awaiting transfer out of the SMU, (Doc. 42-1,

   at 1–14), some longer than him, (id. at 2, 7). Nor has he provided any evidence that Defendant,

   by moving his name around on the list, was “motivated by animus or ill-will.” Olech, 528 U.S.

   at 564. Despite drawing all reasonable inferences in Plaintiff’s favor, no reasonable jury could

   conclude that Defendant treated Plaintiff differently from inmates similarly situated. Defendant

   is therefore entitled to summary judgment as to Plaintiff’s equal-protection claim based on a

   class-of-one theory, and this claim will be DISMISSED accordingly.

                           b. Race-Based Equal-Protection Claim

           Defendant argues that he is also entitled summary judgment as a matter of law on

   Plaintiff’s race-based equal-protection claim. In his affidavit, he states that “Plaintiff’s race has

   played no part in his continued residence in” the SMU. (Doc. 42, at 2.) He further attests that

   none of his interactions or decisions regarding Plaintiff were motivated by an intentional

   discriminatory animus and that he has no discriminatory animus towards him. (Id.) Again, he

   claims he has no control over whether another prison accepts Plaintiff for transfer; Plaintiff

   remained confined in the SMU, not for discriminatory purposes, but because another prison had

   not yet accepted Plaintiff for transfer. (Id.)




                                     39
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 39 of 42 PageID #: 477
          Defendant also points out that the inmate transfer lists contain the names of both white

   and black SMU graduates who were awaiting transfer to another facility. (Id.; Doc. 42-1, at 1–

   14.) He states that the lists reflect that both white and black inmates who completed the SMU

   program were transferred out of the SMU. (Doc. 42, at 2.) The lists attached to Defendant’s

   motion identify the inmates by name, inmate number, and race. (Doc. 42-2, at 1–2.) The lists

   also show when the inmate was transferred and to what facility. (Id.)

          Plaintiff argues that Defendant “intentionally treated him differently from white

   inmates.” (Doc. 46, at 6.) According to Plaintiff, Defendant transferred white inmates who

   completed the SMU program to the general prison population at MCCX but says that Defendant

   denied him the same opportunity. (Id.) In his declaration, he states that “white inmates that have

   completed the (SMU) that are medium custody level are not held in continued segregation like

   [him]” and that, on September 22 and September 29, 2020, he personally witnessed white

   inmates being transferred out of the SMU. (Doc. 47, at 1; Doc. 48, at 3–4.) He only addresses

   the lists attached to Defendant’s motion to the extent that he says “his name [wa]s moved around

   on the transfer list by . . . way of [Defendant].” (Doc. 48, at 1.)

          In his reply, Defendant argues that Plaintiff’s claims that he personally witnessed white

   inmates being transferred to other prisons are not “material disputed facts.” (Doc. 49, at 3.) In

   his supplemental affidavit, he explains that MCCX had resumed “moving inmates again” in

   September of 2020. (Doc. 52-1, at 1.) He states in his affidavit that Plaintiff, a black inmate,

   was also transferred out of MCCX to TTCC on October 12, 2020. (Id.) Therefore, Defendant

   maintains, Plaintiff’s assertion that “white inmates were being transferred from MCCX does not

   support Plaintiff’s claim of unequal treatment, as Plaintiff, a black inmate, ha[d] been transferred

   also.” (Doc. 49, at 3.)




                                     40
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 40 of 42 PageID #: 478
          The Court must inquire into the circumstantial evidence when determining whether

   invidious discriminatory purpose is a motivating factor behind a prison official’s decision. See

   Copeland, 57 F.3d at 481. The Sixth Circuit’s opinion in Copeland—although the facts there are

   not directly on point with the facts of Plaintiff’s case—addresses when a pro se prisoner fails to

   present “significant probative evidence [of] racial discrimination or purpose” to defeat a

   defendant’s motion for summary judgment. Id. The plaintiff had filed suit against prison

   officials, claiming that they violated his equal-protection rights under the Fourteenth Amendment

   after they refused to return money that an unidentified visitor deposited into his account. Id. at

   478–79. The plaintiff’s position was that the defendants had returned money to white inmates

   even though they also received money from unidentified donors. Id. at 481. The Sixth Circuit

   held that, “at best,” the plaintiff’s allegations merely showed that two white inmates

   circumvented prison policy, rather than a “circumstantially suspicious sequence of events leading

   up to the [defendants’] decision to remove the money” from the plaintiff’s account. Id. The

   Court affirmed the district court’s decision granting summary judgment in the defendants’ favor.

   Id.

          Like the plaintiff in Copeland, Plaintiff has not provided “significant probative evidence”

   showing that Defendant’s failure to transfer Plaintiff out of the SMU was motivated by

   discriminatory intent or purpose. Id. at 479 (emphasis added). In his declarations, Plaintiff also

   does not deny, or otherwise address, Defendant’s evidence showing that black and white inmates

   who were SMU graduates were transferred to other prisons. (See Doc. 42-2, at 1–2.) Nor does

   the record contain evidence of a “circumstantially suspicious sequence of events” from which the

   Court could reasonably infer that discriminatory intent was the motivating factor behind

   Defendant’s failure to transfer Plaintiff out of the SMU. Copeland, 57 F.3d at 481. Despite




                                     41
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 41 of 42 PageID #: 479
   drawing all reasonable inferences in favor of Plaintiff, no reasonable jury could conclude that

   Defendant’s failure to transfer him out of the SMU was based on discriminatory intent or

   purpose. Defendant is therefore entitled to summary judgment as a matter of law as to Plaintiff’s

   race-based equal-protection claim, and this claim will be DISMISSED.

   IV.     CONCLUSION

           For the foregoing reasons, Defendant’s Motion for Summary Judgment (Doc. 40) is

   GRANTED, and this action will be DISMISSED WITH PREJUDICE. Defendant’s Motion to

   Revoke Plaintiff’s in Forma Pauperis Status (Doc. 54), 13 and Plaintiff’s Motion for Subpoenas

   (Doc. 39) are DENIED as MOOT. The Court certifies that any appeal from this decision would

   not be taken in good faith and that Plaintiff should be DENIED leave to proceed in forma

   pauperis on any subsequent appeal.

           AN APPROPRIATE JUDGMENT WILL ENTER.

                                                   /s/ Travis R. McDonough
                                                   TRAVIS R. MCDONOUGH
                                                   UNITED STATES DISTRICT JUDGE




   13
      In his Motion to Revoke Plaintiff’s in Forma Pauperis Status, Defendant moves the Court to
   order Plaintiff to pay “the Court filing fee in full . . . or suffer dismissal of this” action. (Doc. 54,
   at 3.) Because the Court has determined that this action should be dismissed for the reasons
   detailed in this opinion, Defendant’s requested relief in his motion (Doc. 54) is moot.


                                     42
Case 3:19-cv-00032-TRM-HBG Document 64 Filed 04/21/21 Page 42 of 42 PageID #: 480
